Title: To James Madison from Peter Carr, 17 March 1813
From: Carr, Peter
To: Madison, James


Dear Sir,Carr’s-brook. Mar. 17th. 1813.
The news-papers have informed us of the death of Mr. Barlow, late minister to France. We have not yet heard whether any successor has been nominated, but suppose, in the critical state of our affairs with that power, no unnecessary delay will take place in making the appointment. I do not know whether it has been usual to attach to the embassy a Secretary of Legation: I remember in one instance at least, it has been done. Mr. Sumpter was appointed Secretary of Legation, when Mr Livingston went as minister to France.
I am extremely desirous of spending an year or two in Europe, and the object of this letter is to say, that if it should not be deemed incompatible with the public interests, the appointment of Secretary of Legation, To France, would at this time be highly acceptable to me. I hope you will pardon this application addressed directly to yourself, Sir, and not think of it a moment, if it causes the slightest embarrassment. Not having mentioned the subject to others, you will do me a favor by considering it, as confidentially communicated to yourself. With sentiments of perfect respect and esteem, I have the honor to be your mo: obdt. Servt.
Pr. Carr
